[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO REARGUE ANDCLARIFY
CT Page 7168
This court on December 17, 1993 rendered a decision dissolving the marriage of the parties, distributing the marital estate, and entering orders concerning alimony and support. In particular it ordered defendant to pay to plaintiff the sum of $14,258 as part of its marital estate distribution. Plaintiff's above motion to reargue and clarify dated January 10, 1994 was argued before this court on February 23, 1994 and again on May 24, 1994. In the interim, on March 4, 1994, plaintiff filed for bankruptcy. In essence, plaintiff in her motion requests that this court designate as "lump sum alimony" the payment to be received by her from the defendant, thus permitting her to claim said sum as an exemption from creditors in the bankruptcy matter.
This court is most reluctant to characterize or label on a subsequent date a portion of its original decision, feeling as it does that the opinion speaks for itself. To paraphrase Justice Oliver W. Holmes, the question is not what the court meant but what it said.
This court has reviewed its decision of December 18, 1993 and its subsequent remarks of February 23, 1994. It is confident that the Bankruptcy Court will consider all relevant facts and circumstances in making its own ultimate decision as to the nature of this court's order of payment. It concludes that no further clarification is necessary and for that reason denies plaintiff's motion.
BY THE COURT
John D. Brennan State Judge Referee